Citation Nr: 0008356	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD), anxiety, 
depression, and dysthymia, the initial rating assigned, 
effective from June 17, 1996.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.
This appeal arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claims for 
service connection for a bilateral hearing loss, tinnitus, a 
digestive condition, for bilateral hip replacements, and for 
service connection for a psychiatric disorder, to include 
PTSD, dysthymia, depression and anxiety.  All issues were 
timely appealed.

In March 1997, during the pendency of this appeal, the RO 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective June 17, 1996.  The veteran timely 
appealed the assigned evaluation.  In a December 1998 
decision the Board denied the claims for service connection 
for tinnitus, a digestive disorder, to include pyrosis, and 
residuals of a bilateral hip replacement, on a direct basis, 
and as secondary to exposure to Agent Orange.  That decision 
also remanded the claims for service connection for a 
bilateral hearing loss (for a VA examination to determine 
etiology), for psychiatric disability other than PTSD (for a 
VA examination to determine diagnoses and etiology), and for 
entitlement to a rating in excess of 30 percent for service-
connected PTSD (for a VA examination to determine current 
severity).  That development was successfully completed.

In an October 1999 decision the RO granted service connection 
for a bilateral hearing loss, assigning a 0 percent 
(noncompensable) rating, effective June 17, 1996, and for 
tinnitus, assigning a noncompensable rating, effective June 
17, 1996.  The veteran was notified of these determinations 
by letter dated in November 1999, and was also notified that 
the decision constituted a grant of the benefits sought on 
appeal, i.e., service connection, and that the January 1997 
notice of disagreement (NOD) was considered withdrawn as to 
those issues.  The letter also informed the veteran he could 
seek reconsideration of the decision, if he was not 
satisfied, by contacting the RO, and that he could also 
appeal that decision.  The letter stated that a VA Form 4107 
was attached, which explained the veteran's right to an 
appeal.  A letter received by the RO in December 1999, from 
the veteran's representative, noted only that the veteran 
wished to continue his appeal of the issue of the 10 percent 
assigned rating for PTSD, anxiety, depression, and dysthymia.  
No NOD as to the issues of the assigned ratings or effective 
dates of the grants of service connection for a bilateral 
hearing loss and tinnitus currently appear of record.  Thus, 
those issues are not before the Board.  See Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  The veteran is 
informed that if he wishes to appeal these issues he must 
file an NOD with the RO by November 7, 2000.

By an October 1999 supplemental statement of the case (SSOC) 
the RO informed the veteran that service connection had been 
granted for anxiety, depression, and a dysthymic disorder, 
and that these disorders had been considered, together with 
his previously service-connected PTSD, in determining the 
current rating.  As will be discussed below, since the 
symptoms of the veteran's anxiety, depression, and dysthymic 
disorder cannot be disassociated by the medical examiner from 
his PTSD symptomatology, no additional NOD as to the assigned 
rating for anxiety, depression, and a dysthymic disorder is 
required.  That is, the veteran's psychoneurotic disorders 
are rated as one disability, with a current 30 percent 
rating, and the Board will consider all symptomatology from 
PTSD, anxiety, depression, and a dysthymic disorder in 
adjudicating the issue of a rating in excess of 30 percent.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD with anxiety, 
depression, and a dysthymic disorder is not productive of 
more than definite or moderately large social and industrial 
impairment. 

2.  His service-connected psychiatric disorders 
symptomatology is not productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, or difficulty 
in establishing and maintaining effective work and social 
relationships, under the revised criteria for rating mental 
disorders.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent, the 
initial rating assigned, effective from June 17, 1996, for 
service-connected PTSD, anxiety, depression and dysthymia, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.1-4.14, 4.132, Diagnostic Codes 9400, 9405, 
9411 (1996); 38 C.F.R. §§ 4.1-4.14, 4.125-4.126, 4.130, 
Diagnostic Codes 9400, 9411, 9413 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the 30 percent rating for the veteran's service-
connected disability is effective June 17, 1996, the date of 
receipt of the veteran's application for service connection.  
Thus, the Board will consider whether a higher rating is 
warranted subsequent to that date.

Private treatment records from 1974 to March 1996 reveal no 
treatment for any psychiatric disorder.

During a September 1996 VA psychiatric examination the 
veteran reported that, subsequent to his discharge from 
active duty, he experienced "not infrequent" nightmares and 
flashbacks that have become less severe over time, and, as of 
the date of this examination, occurred approximately on a 
once a month basis.  He reported he experienced psychological 
distress when exposed to events that resembled or symbolized 
the original traumatic events (which current events were not 
stated), and makes ongoing efforts to avoid feelings 
associated with the trauma, as well as activities or 
situations that may arouse recollections of the trauma.  He 
reported feelings of a foreshortened future, irritability, 
and loss of temper.  He reported no sleep pattern problems, 
but reported an exaggerated startle response and hyper-
vigilance.  He reported that he avoids large groups, 
preferring one to one relationships.  He also reported 
ongoing mild to moderate dysthymia, being "more active over 
the last 10 years."  He also reported his depression has 
been augmented by a non-service connected hip problem.  He 
reported treatment for his depression approximately one to 1 
1/2 years before, taking Serzone, 150 milligrams, as needed. He 
reported being then currently employed as a machinist, and 
having approximately seven different jobs since his 
discharge.

Upon mental status examination the veteran appeared for his 
appointment on time and unaccompanied.  He was noted to be 
friendly and cooperative throughout the evaluation and showed 
no indication of attempting to misrepresent.  His affect was 
noted to be mildly depressed, with mild to moderate anxiety, 
and his mood was noted to appear to be stabilized.  He was 
able to pursue a goal idea without difficulty and was able to 
deal with abstractions in a satisfactory manner.  Recent and 
remote memory was noted to be intact, as was judgment and 
insight, and there was no evidence of delusions, 
hallucinations, imperceptions, or an underlying psychotic 
thought process noted.  The examiner indicated the veteran 
had a tendency to worry and then become depressed.  He 
reported no suicidal experiences.  In summary, the examiner 
indicated the veteran had a psychological profile that was 
consistent with PTSD of a chronic nature, moderate in 
severity.  The examiner indicated the veteran appeared to 
have chosen an occupation which placed him away from people, 
working on his own most of the time.  The examiner found that 
the veteran's irritability and depression had a moderate 
impact on his interpersonal relationships.  The examiner also 
indicated the veteran's depression had been aggravated in the 
previous ten years by his hip condition.  The diagnoses were 
: (1) PTSD, chronic, service-connected, moderate severity; 
(2) dysthymia, secondary to PTSD, moderate severity; (3) 
possible major depression disorder over the last 10 years, 
treated, in remission.

During a July 1997 VA psychiatric examination the veteran 
reported being married to the same woman since 1967, having a 
happy marriage, and having two children.  The veteran 
reported having seven jobs since his discharge, the current 
one, for six years, as a machinist.  He reported being on 
Serzone, which was prescribed after his 1996 VA examination.  
He reported currently drinking alcohol in moderation.  The 
veteran reported that, while nightmares and flashbacks had 
been a problem in the past, he had "gotten better," and 
doesn't currently experience "too much" of these.  He did 
report occasional difficulty sleeping, and waking up in night 
sweats.  He reported that he becomes "panicky" around 
people and crowds, he is short tempered, becomes aware of his 
surroundings and ways to "escape," has diminished interest 
in significant activities, and does not watch any movies or 
documentaries about war.

Upon mental status examination the veteran was noted to be in 
no acute distress, and was appropriately dressed and groomed.  
He maintained good eye contact, was clear and coherent, and 
was oriented times three.  No abnormal thought process was 
noted.  His memory for remote and recent events was noted to 
be clear with good attention and concentration.  He exhibited 
good use of language and fund of information.  His insight 
and judgment were noted to be intact, and he had no 
difficulty understanding what happened to him and what his 
goals were in the future.  The diagnoses were: (Axis I) (1) 
PTSD, mild to moderate, prolonged; (2) dysthymia, recurrent, 
mild to moderate, currently under treatment; (Axis II) 
deferred; (Axis III) hypertension, under treatment, as 
claimed by veteran; (Axis IV) moderate; Axis V Global 
Assessment of Functioning (GAF) currently 80, and in the past 
year 80.  The examiner summarized that the veteran had 
indication of mild to moderate PTSD, and depression 
associated with his physical problems.  He indicated the 
veteran had maintained a productive lifestyle and has been 
able to support his family without difficulty.  The examiner 
also indicated the veteran's depression seemed to be 
responding to the antidepressant, which seemed to have 
provided him with some resolution of his symptoms.

During a March 1999 VA psychiatric examination the veteran 
reported that he had stopped taking the antidepressant 
prescribed by a VA physician in 1996, and that he still drank 
alcohol to "relax."  He was then still employed.  He 
reported being depressed, more so since the death of his 
father two weeks previously.  He reported being moody, losing 
his temper easily, and nightmares at least once or twice per 
month.  He also reported work stress.  He reported his sleep 
was okay, and that his flashbacks had diminished in the 
preceding few months.  Upon mental status examination he was 
noted to be appropriately dressed and groomed, and in no 
acute distress.  He had good hygiene, his speech was clear, 
coherent, fluent, and organized.  No indication of any 
abnormal thought process, delusions, or hallucinations were 
noted.  He was oriented to person, place, time, and to the 
present situation.  His remote and recent memory were noted 
to be normal, and his attention and concentration were noted 
to be good.  No abnormal behavior, or obsessive or 
ritualistic attitudes were noted.  He maintained good 
interaction and communicated his feelings without difficulty.  
His affect and mood were noted to be somewhat depressed, with 
an indication of mild anxiety, but with no indication of 
panic attacks.  He denied any abnormal impulse control, 
reported no difficulty sleeping most of the time, and his 
insight and judgment were noted to be intact and appropriate 
to the situation.  The diagnoses were: (Axis I) PTSD, mild to 
moderate, prolonged, and dysthymia, recurrent, mild to 
moderate; (Axis II) none; (Axis III) poly-medical problems, 
currently under treatment; (Axis IV) moderate, continued 
distressing recollections of war experiences; (Axis V) 
current GAF of 70, for the past year, 70.  The examiner 
indicated the veteran continued to have indications of PTSD, 
and became more depressed due to the death of his father and 
stress at work.  The examiner also recommended that the 
current PTSD rating be maintained.

During an August 1999 VA psychiatric examination the veteran 
reported, in addition to the complaints noted during the 1997 
VA examination, that he enjoyed hunting and fishing, and that 
when he has flashbacks, they are triggered by work stress, 
television and movie war stories, and loud noises.  He was 
then still employed.

Upon mental status examination the veteran was noted to be in 
no acute distress, was appropriately dressed and groomed, 
maintained good eye contact, and was without any observable 
abnormality of movements.  His speech was noted to be clear, 
his thoughts were organized, and no abnormal thought process, 
hallucinations, or delusions were noted.  He was oriented to 
name, place, date, and to the present situation.  He had no 
difficulty recalling events of the past, and his attention 
and concentration were noted to be good.  No indication of 
panic attacks or any abnormal impulses were noted, but an 
indication of anxiety was noted, although within controllable 
limits.  His interaction and communication were noted to be 
appropriate, and his judgment and insight were noted to be 
intact.  No indication of any organic process was noted.  The 
diagnoses were: (Axis I) (1) PTSD, mild to moderate, 
prolonged, service-connected; (2) dysthymia, recurrent, mild 
to moderate, non-service connected; (Axis II) deferred to 
psychological evaluation; (Axis III) poly-medical problems, 
currently under treatment; (Axis IV) moderate, continuing 
combat trauma, lack of social activities, and poly-medical 
problems; (Axis V) current GAF of 70, and of the past year, 
70.  The examiner indicated that the veteran continued to 
show indications of PTSD in the form of recurrent and 
intrusive recollection of the inservice traumatic events, 
leading to increased physiological reactivity in the form of 
increasing anxiety and depression, and directly affecting his 
sleep, and, to a certain extent, his daily activities.  The 
examiner indicated that the veteran's anxiety and depression 
were "part and parcel" of his PTSD disorder.  The veteran's 
recent depression, however, as stated by the examiner, was 
separate from his PTSD depression, and was brought about by 
the death of his father and the stress of his work.  The 
examiner indicated this was situational depression.

The Board notes that during the pendency of this appeal the 
schedular criteria for evaluating PTSD were changed, 
effective from November 7, 1997.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  To give the veteran every 
consideration with respect to the current appeal, the claim 
will be evaluated under both the former and the revised 
rating criteria.

Under the former criteria, found at 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), a 30 percent rating required 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people had to be definitely 
impaired.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," 
and representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC No. 9-93 (Nov. 9, 1993); Hood v. 
Brown, 4 Vet. App. 301 (1993).

A 50 percent rating required that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

A 70 percent rating required that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were to be of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.

A 100 percent rating required that the veteran's attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
It required totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The veteran had to be demonstrably 
unable to obtain or retain employment.

As noted above, the veteran is employed and has been since 
his discharge.  He reported stress at work as being his only 
employment problem, and did not indicate that this stress 
rose to the level of interfering with his employment, or that 
it was caused by his psychiatric disorders.  He also reported 
a loving and caring marital relationship for over thirty 
years, and two grown children with whom he apparently has a 
good relationship.  While a 1996 examination indicated PTSD 
and dysthymia as moderately disabling, the veteran's VA 
psychiatric examination GAF scale scores in recent years of 
70-80 indicate both slight to mild symptoms and slight to 
mild difficulty in social and occupational functioning.  See 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994).  Mental 
status examinations have been consistently reported as normal 
during this time, with normal memory, orientation, and 
thought processes, aside from some signs of anxiety and 
depression, and it has been reported that the latter has 
responded to treatment.  A March 1999 VA examination did 
indicate an increase in depression, but this was situational, 
as it was attributed to the death of the veteran's father and 
stress at work.  It is also pertinent to note that it was 
reported at that time that the veteran had discontinued his 
antidepressant medication.  The disability picture that has 
been presented is not consistent with more than definite or 
moderately large social and industrial impairment.  That is, 
the relevant medical evidence does not indicate that, by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Notably, 
during the above examinations, the veteran was cooperative, 
verbal, was described as exhibiting an intact affect, and 
reported that his nightmares, flashbacks, or other generally 
accepted PTSD symptomatology was in fact mild to moderate.  
This was also the opinion of the examiners, one of which 
specifically recommended that, even with the addition of 
anxiety, depression and dysthymia symptomatology, that the 
veteran's 30 percent rating be maintained.  The Board also 
notes the veteran indicated he still hunts, which lessens the 
impact of his reported aversion to doing things that might 
remind him of his inservice trauma, and of loud noises 
bringing to mind those traumatic experiences.

Based on the foregoing, the Board finds that the veteran's 
PTSD symptomatology does not rise to the considerable level 
required for a 50 percent evaluation under the former 
criteria at any time during the pendency of this appeal.  See 
Fenderson, supra.  

PTSD is currently rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  As noted above, the veteran has 
been assigned a 30 percent rating for PTSD under § 4.130, 
Diagnostic Code 9411.  Under that section, a 30 percent 
rating requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, 70 percent, requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function  independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

As noted above, the medical evidence indicates the veteran's 
PTSD is no more than moderately disabling.  The Board further 
finds that the veteran's symptomatology does not exhibit the 
necessary flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships as to 
warrant a 50 percent evaluation under the revised criteria.

Specifically with respect to the effect of the veteran's 
psychiatric impairment on his ability to work, the veteran 
has reported only stress at work, with no specifics, and has 
not identified any specific PTSD symptomatology as affecting 
his employment.  With regard to the revised rating criteria, 
the examination evidence does not even reveal more than an 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or mild memory loss, 
as to warrant more than a 30 percent rating, for any period 
during the pendency of this appeal.  See Fenderson, supra

Accordingly, the preponderance of the evidence is against a 
rating in excess of 30 percent for the veteran's PTSD, 
anxiety, depression, and dysthymia, under either the former 
or revised criteria, for any period during the pendency of 
this appeal.  In determining a rating for a disability, the 
Board may only consider those factors which are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be legal error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

As the Board has found that the evidence indicates that the 
veteran does not meet either the former or revised criteria 
for a 50 percent rating, his request for a rating in excess 
of 30 percent for his psychiatric disorders must be denied.  
That determination is based on application of the pertinent 
provisions of VA's rating schedule.  Additionally, as noted 
above, the Board finds no indication that the veteran's 
psychiatric disorders symptomatology is so unusual or 
exceptional that the regular schedular standards are 
inadequate to evaluate his disability.  In this regard, the 
Board notes that there has been no showing that veteran's 
psychiatric disorders have caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or necessitated frequent periods of 
hospitalization.  Indeed, as noted above, there is no 
evidence of record of treatment for his psychiatric disorders 
symptomatology.  In the absence of such factors as those 
noted above, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for service-connected post-
traumatic stress disorder, anxiety, depression, and 
dysthymia, the initial rating assigned, effective from June 
17, 1996, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

